Y : Ml F LACE&
uNlTED sTATEs oisf?ase ¢MMBHEUBUSMUQEMW Oi`riléd MA!YMSAS§S%%§'AJT§§ _C_ _ 2371

3

- ; - -09374-<350
JosE PAsTRANA AND zAcARiAs HERNANDEZ, iNDiviDuAi_LY '“dex #~ 1 18 CV

Plaintiff(s)
Date Filed:
-against-

|VIR- TACO LLC ETAL AFF|DAV|T OF SERV|CE
Defendant(sl

 

STATE OF NEW YORK: COUNTY OF NEW YORK SS:

ANDRE ME|SEL BE|NG DULY SWORN DEPOSES AND SAYS DEPONENT |S NOT A PARTY TO TH|S
ACT|ON AND OVER THE AGE OF E|GHTEEN YEARS AND RES|DES |N THE STATE OF NEW YORK.

That on October 31, 2018 at 11:50 AM at

 

c/o ile. TAco NYc
11 sTANToN sTREET
NEW YoRK, NY 10002

deponent served the within true copy/copies of the SUMMONS |N A C|V|L ACT|ON AND COMPLA|NT
AND NOT|CE OF lNTENT|ON TO ENFORCE LLC MEMBER L|AB|L|TY on ADR|AN GROSSMAN, the
defendant/respondent therein named,

SU|TABLE by delivering thereat a true copy/copies of each to R|CHARD Sl\/llTH a person of suitable age and discretion. Said
AGE premises is the defendant's/respondent's actual place of business within the state. He identified himself as the CO-
WORKER of the defendant/respondent

Deponent further states that he describes the person actually served as follows:

 

 

 

 

 

 

Sex Skin Co|or Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
MALE WH|TE BROWN 35 5'10 180
MAIL|NG Deponent enclosed a true copy/copies of same in a postpaid wrapper properly addressed to the defendant/respondent at

the defendant's/respondent's actual place of business at

C/O |VlR. TACO NYC
11 STANTON STREET
NEW YORK, NY 10002

and deposited said wrapper in a post office or official depository under exclusive care and custody of the United States
Posta| Service within New York State on October 31, 2018 by REGULAR F|RST CLASS MA|L in an envelope marked
PERSONAL & CONF|DENTIAL and not indicating on the outside envelope thereof, by return address or otherwise that the
communication is from an attorney or concerns an action against the party to be served.

PERSON SERVED/SPOKEN TO REFUSED TO STATE TRUE F|RST AND/OR LAST NAMES

M|L|TARY Person spoken to was asked whether the defendant was in the military service of the State of New York or the United

SERV|CE States and received a negative rep|y. Upon information and belief based upon the conversation and observation as
aforesaid deponent avers that the defendant is not in the military service of the State of New York or the United States as
that term is defined in the statutes of the State of New York or the Federai So|diers and Sai|ors Civi| Relief Act.

Sworn to me on: October 31, 2018

 

Linda Forman Robin Forman Gotham Process lnc.

Notary Pub|ic, State of New York Notary Pub|ic, State of New ¥ork 299 Broadway ANDRE ME|SEL
NO. 01 F05031305 NO. 01F06125415 NeW YOl”k NY 10007 .
Qualit"led in New York County Qualifled in New York County L'Cense #: 1372356

Commission Expires August 1, 2022 Commission Expires Apri| 18, 2021 Docket #. _ *1095288*

